Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11, 16-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Takagi et al. (20180355625).  McGowan discloses a first platform 10; 
a second platform 10 disposed above the first platform, as best seen in Figure 1; 
a scaffolding 2, connecting the first and second platforms including an upper support beam 3, a middle support beam 3, and a lower support beam 3; 
a cable 20, attached to the upper support beam; 
a wheel 7, attached to the scaffolding and arranged to engage a bridge tower shaft 8; and 
wherein the lower support beam supports the first platform, the middle support beam supports the second platform, and the upper support beam is disposed above the second platform, as best seen in Figure 1, but fails to disclose a coil spring. 


Regarding claim 2 McGowan discloses a second scaffolding and a connector connecting the scaffolding to the second scaffolding. 
    PNG
    media_image1.png
    890
    789
    media_image1.png
    Greyscale
 


Regarding claim 6 McGowan discloses a rod 6, connected to the wheel 7, but fails to disclose the rod connecting to a coil spring, and the rod being telescopic.  Takagi et al. teaches the utility of an apparatus having a rod 74 connecting a coil spring 76 to a contact member, and the rod being telescopic 74a, 74b, as recited in paragraph [0016].  The use of a rod connecting to a coil spring is used in the art to urge the rod forward towards a surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rod of McGowan with a telescoping rod connected to a coil spring as taught by Takagi et al. so as to urge the rod forward towards a surface.   
Regarding claim 7 McGowan discloses a housing, wherein the housing supports the wheel 7, and the rod 6, is fixed to the housing.

    PNG
    media_image2.png
    946
    610
    media_image2.png
    Greyscale

 
Regarding claim 11 McGowan discloses a first bridge tower apparatus having an upper platform 3, and a lower platform 3, the first tower bridge apparatus including a first wheel 7, arranged to engage a first tower shaft 8; 
a second bridge tower apparatus having a second upper platform 3, and a second lower platform 3, the second tower bridge apparatus including a second wheel 7, arranged to engage a second tower shaft; and Page 3 of 8Response Submitted November 15, 2021 App. No. 16/204,693 

    PNG
    media_image3.png
    1103
    825
    media_image3.png
    Greyscale

a connector, as best seen in the marked-up figure above, extending between the first bridge tower apparatus and the second bridge tower apparatus, 
but fails to disclose a first and second coil springs. 
Takagi et al. teaches the utility of a coil springs 76 urging a contact member, towards a building 11, as recited in paragraph [0016].  The use of a rod connecting to a coil spring is used in the art to urge the rod and contact member forward towards a surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rods of McGowan with a 
Regarding claim 16, McGowan discloses a bridge tower apparatus including a first platform 10, and a second platform 10, disposed above the first platform, the tower bridge apparatus including a wheel 7, and arranged to engage a bridge tower shaft; and 
Page 4 of 8Response Submitted November 15, 2021 App. No. 16/204,693 a crane 18, including a cable 20 attached to the bridge tower apparatus, but fails to disclose a coil spring. 
Takagi et al. teaches the utility of a coil spring 76 urging a contact member, from the scaffolding to a building surface 11, as recited in paragraph [0016].  The use of a rod connecting to a coil spring is used in the art to urge the rod and contact member forward towards a surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rod of McGowan with a rod connected to a coil spring as taught by Takagi et al. so as to urge the rod forward towards a surface.     
Regarding claim 17 McGowan discloses wherein the bridge tower apparatus includes a scaffolding 2, supporting the first platform and the second platform, as best seen in Figure 1. 
 
Regarding claim 18 McGowan discloses wherein the scaffolding includes a lower support beam 3, supporting the first platform and a middle support beam 3, supporting the second platform, as best seen in Figure 1.    
Regarding claim 20 McGowan discloses wherein the wheel 7, is attached to the scaffolding, as best seen in Figure 1.  
.   
 
    PNG
    media_image4.png
    957
    624
    media_image4.png
    Greyscale

s 8-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Takagi et al. (20200332548) in view of Panseri et al. (9470006).  McGowan in view of Takagi et al. as advanced above fails to disclose a debris shield.  Panseri teaches the utility of a debris shield 37, disposed around the scaffolding, as best seen in Figure 3.  The use of a debris shield is used in the art to protect against the fall of material from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of McGowan in view of Takagi et al. with a debris shield as taught by Panseri et al. so as to protect against the fall of material from the platform.
Regarding claim 9 Panseri et al. discloses an exterior beam connecting the lower support beam to the middle support beam, as best seen in the marked-up figure below.  The use of exterior beams are used in the art to provide additional support between scaffolding floors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of McGowan in view of Takagi et al. with exterior beams as taught by Panseri et al. so as to provide additional support between scaffolding floors.  

    PNG
    media_image5.png
    762
    1020
    media_image5.png
    Greyscale

Regarding claim 10 Panseri et al. discloses a plurality of exterior beams connecting the lower support beam to the middle support beam, as best seen in the marked-up figure above.
Regarding claim 19 Panseri et al. discloses an exterior beam connecting the lower support beam to the middle support beam.  The use of exterior beams are used in the art to provide additional support between scaffolding floors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of McGowan in view of Takagi et al. with .  
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Takagi et al. (20180355625) in view of Grumberg et al. (9976264).  McGowan in view of Takagi et al. as advanced above fails to disclose a second bridge tower.  Grumberg et al. teaches the utility of wherein the first bridge tower apparatus 130, 132, includes a scaffolding arranged to extend around a first tower shaft and the second bridge tower apparatus 130, 134, includes a second scaffolding arranged to extend around a second tower shaft, as best seen in the marked-up below. 
    PNG
    media_image6.png
    441
    862
    media_image6.png
    Greyscale
  The use of a second tower apparatus is used to allow for work to be performed simultaneously at various location along the structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of McGowan in view of Takagi et al. with a second .
Regarding claim 14 McGowan discloses wherein the scaffolding includes a lower support beam 3, supporting the lower platform 10, and a middle support beam 3, supporting the upper platform 10.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Takagi et al. (20180355625) in view of Stokes (20110116864).  McGowan in view of Takagi et al. as advanced above fails to disclose the tower shaft tapering from a bottom to a top. Stokes teaches the utility of wherein the first tower shaft tapers from a bottom to a top, and the first bridge tower apparatus includes a wheel movably engaged with the first tower shaft to move along the first tower shaft, as recited in paragraphs [0010] and [0046].  The use of a tapered tower is used in the art due to their durability and lighter weight while providing adequate strength.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tower of McGowan in view of Takagi et al. with a tapered tower as taught by Stokes due to their durability and lighter weight while providing adequate strength.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan (GB2003112) in view of Takagi et al. (20180355625) in view of Grumberg et al. (9976264) in view of Panseri et al. (9470006).  McGowan in view of Takagi et al. in view of Grumberg as advanced above fails to disclose an exterior beam.  Panseri et al. .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the current combination of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634